Citation Nr: 1451183	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-14 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, secondary to a low back disability. 

3.  Entitlement to service connection for hearing loss in the left ear. 

4.  Entitlement to an evaluation in excess of 10 percent for traumatic brain injury (TBI) with headaches and earaches.  

5.  Whether there was clear and unmistakable error (CUE) in an October 1986  rating decision that denied service connection for a low back disability.   

6.  Whether there was CUE in an October 1986 rating decision that failed to address service connection for residuals of head trauma and service connection for residuals of TBI.   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his girlfriend


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to July 1973.  He is the recipient of a Silver Star and Purple Heart among his awards. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from various rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the case has since been transferred to the RO in Indianapolis, Indiana.  

In February 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for peripheral neuropathy of the bilateral lower extremities and hearing loss in the left ear, and an evaluation in excess of 10 percent for TBI with headaches and earaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disabilities are related to service.  

2.  The RO's October 1986 rating decision denying service connection for a low back condition was consistent with the evidence of record at that time and in accordance with governing law and regulations.

3.  The Veteran's April 1985 claim for headaches and hearing loss does not reasonably infer a claim for service connection for residuals of head trauma and service connection for residuals of TBI.


CONCLUSIONS OF LAW

1.  Lumbar spine disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The October 1986 rating decision, which denied service connection for a low back disability, does not contain CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2014).

3.  The October 1986 rating decision, which failed to address service connection for residuals of head trauma and service connection for residuals of TBI, does not contain CUE.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.105 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2014).  As to the claim for service connection for a low back disability, the Board is taking action favorable to the Veteran.  The Board does not need to decide whether the notice and development requirements of VCAA have been satisfied in the present case because a decision at this point poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to a claim based on an allegation of CUE.  See Livesay v. Principi, 15 Vet. App. 165   (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision. 

Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In the case of a veteran who was involved in combat during service, if an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran essentially contends that he injured his back in service and has had problems ever since that time.  Specifically, he has indicated that in February 1971 while riding in a personnel carrier which struck a land mind, he was blown 10 to 20 feet in the air, landed on his buttocks, and lost feeling in his legs from his waist down.  He was then thrown into a helicopter for medical evaluation.  The Veteran testified that at the evacuation hospital, the doctor used digital pressure using two fingers on the inside and a thumb on the outside to bend his tail bone back, at which point he regained feeling in his legs.  He stated that there was bruising around his coccyx and he was sent back to duty.  He stated that after the incident, he could not stand or sit for a long time.  The Veteran contended that while he had problems ever since that initial incident in service, his pain worsened around 1986 and he could not afford to seek out treatment prior to that time.

Review of the service treatment records confirm that the Veteran bruised his coccyx in February 1971.  The examination report at service discharge showed a normal spine evaluation, and on the Report of Medical History the Veteran denied any recurrent back pain.  That said, the Board finds that the Veteran's reports as noted above are consistent with the circumstances, conditions, or hardships of his combat service.  Therefore, his statements are sufficient to establish an in-service incurrence.  38 U.S.C.A. § 1154(b) (West 2014).  

The evidence shows current lumbar spine radiculopathy, lumbar spine lordosis, and vertebral displacement of the lumbar spine.  The question, therefore, that remains is whether there exists a nexus between the in-service injury and the current disability.

The relevant evidence of record addressing a nexus to service includes an April 2002 Independent Medical Evaluation noting that the Veteran had been involved in a March 2003 lifting incident at work causing "at most a soft tissue injury (lumbosacral strain)."  That clinician also noted that a neurologist had informed the Veteran that his degenerative disc disease of the lumbar spine was related to aging.  

A May 2002 letter from a Professor at the Loyola University in Chicago noted that the Veteran was well until March 2002 when he injured his back at work.  

A February 2003 VA examination report noted the Veteran's history of three separate injuries to the spine during service hitting landmines.  The examiner opined that the Veteran's pain was as likely as not related to his initial injuries during service, but did not provide any underlying reasons for the conclusion.  

Also, a January 2013 VA examination report noted that the Veteran's degenerative disc disease of the thoracolumbar spine was not at least as likely as not incurred in or caused by combat related injuries in 1971.  In reviewing the service treatment records related to the in-service incident, the examiner noted that the Veteran was thrown into the air, landed on his buttocks, complained of pain in his coccyx areas, had no limitation of movement in the legs, and had normal sensation.  The examiner observed that the x-ray was normal and a diagnosis of bruise of coccygeal area was noted.  He also noted that the separation examination report was normal and during a May 1973 examination the Veteran denied any back pain and examination was normal.  The examiner further noted that there was no continuum of care from service until today.  However, the examiner did not consider the Veteran's credible reports of pain and use of over the counter medication to treat his back pain.

In a May 2013 report, the Veteran's private clinician noted the February 1971 in-service accident and also diagnoses of unspecified backache, lumbar spine radiculopathy, lumbar spine lordosis, and vertebral displacement of the lumbar spine.  The clinician opined that it was more likely that the Veteran's lower back problems started in service.  However, he provided no underlying reasons for the conclusion.  

Most recently and pursuant to the Board's request, a medical expert opinion was rendered in July 2014.  Upon extensive review of the claims folder and outlining the relevant medical history, the examiner opined that it was at least as likely as not that the Veteran's current back problems were related to service, to specifically include the February 1971 incident.  He cited to the significant trauma sustained to the entire spine in February 1971, coupled with the two other incidents, the development over time of significant degenerative disease in the lumbar spine, and history of back problems during service which continued until the present time.  

Based on the weight of the competent and credible evidence and the most probative medical evidence of record (i.e., the July 2014 opinion complete with underlying reasons for the conclusion and based on the pertinent facts), the Board finds that the Veteran's current back disabilities are related to service, and service connection is warranted.  See 38 C.F.R. § 3.303. 

CUE

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); See also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993). 

The Court has held that the mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

In addition to the specific allegations of CUE asserted for each claim discussed in detail below, the Veteran has made variations of the following arguments for his CUE claims:

1. "The VA violated its [sic] own rule of law with total disregard for Direct    Service Connection."
2.  "The error was totally undebatable since the VA had my military medical records and are stamped by the VA to prove it."
3. " As mentioned above in my argument all pertinent rules and laws were in place at the time I was denied yet the VA choose [sic] to use a non rule of law and choose [sic] not to rectify this situation over the course of 23 years therefore I request that I received and [sic] effective date of . . ." 

The Board notes that with respect to these general allegations, it is not clear the errors of law the Veteran is citing.  Any claim of CUE must be pled with specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  As to the Veteran's assertions noted above, there is no specific error that the Board can discern and the Board's analysis below will instead focus on the more specific arguments which the Veteran has made throughout the course of the appeal. 

Back Disability

The Veteran asserts CUE in an October 1986 rating decision that denied service connection for a low back disability, and failed to address service connection for residuals of head trauma and service connection for residuals of TBI.  He contends that the effective date for service connection should be date back to August 1986.     

He specifically claims that the October 1986 rating decision narrative contains an error as the RO indicated that the Veteran's in-service injury occurred in September 1971 when in fact the incident occurred in February 1971.  The Veteran also points out that the June 1987 statement of the case stated that the records were negative for any complaints or diagnoses of a back condition when the VA examination report reflected tenderness to the coccygeal area and a diagnosis of history of trauma to the spine. 

By way of background, the Veteran filed his claim of service connection for "severe back pain" and "loss of hearing and earaches and headaches due to concussion" in April 1985.  An October 1986 rating decision denied service connection for headaches, earaches, and back condition.  The Veteran filed a notice of disagreement to the denial of service connection for back condition, but did not timely perfect an appeal (he filed a VA Form 9 in May 1991 in response to the June 1987 statement of the case).  See 38 U.S.C.A. § 7105(d)(3).

The Veteran sought to reopen his claims on multiple occasions thereafter.  Subsequently, in a May 2008 rating decision he RO granted service connection for TBI with headaches and earaches effective July 13, 2003.  Additionally, by this decision, the Board is granting service connection for a lumbar spine disability.   

Thus, the Board must consider whether the record and the law at the time of the October 1986 adjudication revealed an "undebatable" error, which if it had not been made, would have manifestly changed the outcome at the time it was made. 

The Veteran's service treatment records showed that the Veteran bruised his coccyx in February 1971 and had a concussion in March 1971.  The examination report at service discharge showed a normal spine evaluation, and on the Report of Medical History the Veteran denied any recurrent back pain.

He was afforded an examination in September 1986, the report of which recounted his in-service accident and provided a diagnosis of history of trauma to the spine with findings of chronic lumbar strain with limitation in range of motion and point tenderness.  

In October 1986, the RO denied service connection for a back condition.  The RO found that the low back pain was too remote to service to be related.  The Board notes that the Veteran is correct that the RO mistakenly indicated that his in-service accident occurred in September 1971, rather than February 1971 as reflected in the service treatment records.  However, the mistaken date does not change the facts of the case and had no bearing on the RO's decision to deny service connection.  The fact that the accident was noted in service was dispositive and acknowledged.  The confusion as to the date of the incident had no effect on the outcome of the case.

In light of the above discussion, the Board has determined that there is no evidence that the RO applied laws or regulations in an erroneous manner, or that there was relevant evidence not considered.  In sum, there was no CUE in the October 1986  1990 rating decision in failing to grant service connection for a low back disability.   The record shows that correct facts, as they were known at the time, were before the RO during the October 1986 decision; the record does not establish that RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  The appeal is accordingly denied. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

TBI

The Veteran argues that there was CUE in the October 1986 rating decision for not granting service connection for residuals of head trauma and service connection for residuals of TBI, which was subsequently granted in a May 2008 rating decision.  He contends that he was examined in September 1986 and January 1992 and diagnosed with chronic PTSD and cephalgia most probably associated with head trauma, and that he should have been granted an effective date of September 5, 1986.  Additionally, the Veteran asserts that the RO disregarded the regulations of direct service connection and that the RO had his military records at the time of the earlier decision.

In his April 1985 claim, the Veteran sought service connection for "loss of hearing and earaches and headaches due to concussion."  A September 1986 examination report showed diagnoses of PTSD and cephalgia most probably associated with his head trauma.  In the October 1986 rating decision, the RO granted service connection for PTSD with cephalgia and loss of hearing due to concussion, both effective August 8, 1986.  In a September 1993 rating decision, the RO proposed to serve service connection for bilateral hearing loss and headaches, which was subsequently severed in a November 1994 rating decision.  The RO found CUE in its October 1986 rating decision as the Veteran had normal hearing acuity in the left ear and any hearing loss in the right ear was deemed not related to service.  The RO also found CUE in the October 1986 rating decision granting service connection for headaches because the evidence showed that the Veteran sustained a cerebral concussion before service and not during service, and the headaches he reported at service separation had been present since the pre-service head injury with no indication that they became worse or more frequent to injury during service.  The Veteran did not appeal the November 1994 rating decision and it became final. 

Pursuant to the Veteran's June 2007 claim for TBI, in a May 2008 rating decision, the RO granted service connection for TBI with headaches and earaches and assigned a 10 percent disability evaluation effective July 13, 2003.  

The Board notes that to the extent that the Veteran argues that there was an inferred claim for service connection for TBI in April 1985, he did not seek service connection for TBI or residuals of a head trauma as his claim only pertained to hearing loss and headaches.  A claim for head trauma cannot be reasonably inferred based on the Veteran's claim for hearing loss and headaches.  Head trauma was shown in the record at that time, and service connection for headache due to concussion was granted but ultimately severed.  All of the Veteran's claimed disabilities (i.e. hearing loss and headaches) were granted at that time.  Furthermore, the Board notes that the regulations regarding claims for TBI were not in place until October 2008.  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  The laws at the time of the RO decision being attacked should be used.  See e.g. Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).  

There was no CUE in the October 1986 rating decision for failing to grant service connection for residuals of head trauma and service connection for residuals of TBI.  The record shows that the correct facts, as they were known at the time, were before the RO during the October 1986 decision; the record does not establish that the RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  The appeal is accordingly denied. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.



ORDER

Service connection for a lumbar spine disabilities is granted. 

The claim of CUE in an October 1986 rating decision that denied service connection for a low back disability is denied.   

The claim of CUE in an October 1986 rating decision that failed to address service connection for residuals of head trauma and service connection for residuals of TBI is denied.   


REMAND

With regard to the claim for service connection for peripheral neuropathy of the bilateral lower extremities, secondary to a low back disability, the Board has granted service connection for lumbar spine disability in this decision.  The Veteran has not yet been provided an examination to determine the nature and etiology of any current peripheral neuropathy.  On remand, he must be afforded such an examination. 

As to the claim for service connection for hearing loss in the left ear, the evidence of record reflects normal hearing in the left ear.  However, during the February 2014 hearing, the Veteran testified that his hearing acuity had worsened.  Accordingly, the Veteran should be afforded an examination to determine the current severity and etiology of any left ear hearing loss disability.  

As to an increased rating for residuals of TBI, the Veteran was last afforded an examination in January 2013.  During his February 2014 hearing, the Veteran testified to his current symptomatology.  Review of the January 2013 examination report and the Veteran and his girlfriend's February 2014 hearing testimony reveals that the Veteran's symptoms may have increased in severity.  For example, the Veteran and his girlfriend indicated that he had memory problems exemplified by his going from one room to another and forgetting what he was doing, repeating himself in conversations, and having problems with short term concentration.  He also had trembling hands, twitching in his arms and legs, daily dizziness requiring the use of a cane, illegible handwriting, and experienced overall moderate and worsening symptoms.  The January 2013 VA examination report, however, reflected mild memory complaints without objective evidence of such on testing,  normal motor activity, and the ability to communicate by written language.  On remand, the Veteran should be provided an updated examination for his TBI.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to determine the nature and etiology of any current peripheral neuropathy of the bilateral lower extremities.  The claims file (and copies of any relevant records from the electronic record) and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a)  Identify any current peripheral neuropathy of the bilateral lower extremities.

b)  Determine whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, including his credible reports of the February 1971 accident, on which service connection has been granted for the back disability. 

c) Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current peripheral neuropathy of the bilateral lower extremities is due to the Veteran's service-connected lumbar spine disability.  

e)  Determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current peripheral neuropathy of the bilateral lower extremities is aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected lumbar spine disability.  

If the examiner determines that peripheral neuropathy of the bilateral lower extremities is aggravated by the service-connected lumbar spine disability, the examiner should report the baseline level of severity of the peripheral neuropathy of the bilateral lower extremities prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine. 

The examiner should provide a rationale for any opinion rendered.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2. Schedule the Veteran for an examination to determine the nature and etiology of any current left ear hearing loss disability.  The claims file (and copies of any relevant records from the electronic record) and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

The examiner must provide an opinion as to whether any current left ear hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years).

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner must provide a rationale for the opinion expressed and reconcile any contradictory evidence of record.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

3. Schedule the Veteran for an appropriate VA examination to determine the nature and extent of any current manifestations of his service-connected TBI with headaches and earaches.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. 

The examiner should address the severity of the Veteran's service-connected disability consistent with the criteria for evaluating residuals of TBI under Code 8045 and headaches under Code 8100.  The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and every day functioning.

The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

4. After completing the requested actions, and any development warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


